                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         HENRY DESEAN ADAMS,
                                   4                                                       Case No. 17-cv-00327-YGR (PR)
                                                         Plaintiff,
                                   5                                                       NOTICE REGARDING INABILITY TO
                                                  v.                                       SERVE DEFENDANTS MDF PILL
                                   6                                                       CALL NURSING STAFF NURSES
                                         DR. JESSICA HAMILTON, et al.,                     SAHARA, SAMARIA, VINCE, AND
                                   7
                                                         Defendants.                       JENNIFER
                                   8

                                   9           This Order addresses issues regarding service in the above-captioned action. The operative

                                  10   complaint is the Second Amended Complaint (“SAC”). Dkt. 17. In his SAC, Plaintiff, who is

                                  11   currently incarcerated at Martinez Detention Facility (“MDF”), named the following Defendants:

                                  12   MDF Medical Director Jessica Hamilton; MDF Nurse Provider Paul Manaut; and MDF Pill Call
Northern District of California
 United States District Court




                                  13   Nursing Staff Nurses Stephanie, Marytest, Mary, Sahara, Samaria, Vince, and Jennifer. Id. at 1.

                                  14   Plaintiff seeks monetary damages. Id. at 3.

                                  15           On July 5, 2018, the Court issued its Order of Service upon determining that, liberally

                                  16   construed, Plaintiff’s allegations that the named Defendants failed to provide adequate medical

                                  17   treatment stated cognizable Eighth Amendment claims of deliberate indifference to his serious

                                  18   medical needs. See Dkt. 20. The Court ordered service on Defendants Hamilton, Manaut, and

                                  19   MDF Pill Call Nursing Staff Nurses Stephanie, Marytest, Mary, Sahara, Samaria, Vince, and

                                  20   Jennifer. Id. at 4.

                                  21           Service has been effective on Defendants Hamilton and Manaut as well as Defendants

                                  22   MDF Pill Call Nursing Staff Nurses “Stephanie, Marytest and Mary,” whose full names are

                                  23   Stephanie Monahan, Maritess Rayrao, and Mary Bolds, respectively. See Dkts. 25-28.

                                  24           However, service has been ineffective on Defendants MDF Pill Call Nursing Staff Nurses

                                  25   Sahara, Samaria, Vince, and Jennifer. To date, the Court has not received waivers from these

                                  26   Defendants.

                                  27           As Plaintiff is proceeding in forma pauperis, he is responsible for providing the Court with

                                  28   current addresses for all Defendants so that service can be accomplished. See Walker v. Sumner,
                                   1   14 F.3d 1415, 1422 (9th Cir. 1994); Sellers v. United States, 902 F.2d 598, 603 (7th Cir. 1990).

                                   2   While Plaintiff may rely on service by the United States Marshal, or in this case, the procedure for

                                   3   requesting a defendant to waive the service requirement, “a plaintiff may not remain silent and do

                                   4   nothing to effectuate such service.” Rochon v. Dawson, 828 F.2d 1107, 1110 (5th Cir. 1987).

                                   5   When advised of a problem accomplishing service, a pro se litigation must “attempt to remedy

                                   6   any apparent defects of which [he] has knowledge.” Id. Pursuant to Federal Rule of Civil

                                   7   Procedure 4(m), if a complaint is not served within 90 days from the filing of the complaint, it

                                   8   may be dismissed without prejudice for failure of service. Fed. R. Civ. P. 4(m) (providing that if

                                   9   service of the summons and complaint is not made upon a defendant in 90 days after the filing of

                                  10   the complaint, the action must be dismissed without prejudice as to that defendant absent a

                                  11   showing of “good cause”); see also Walker, 14 F.3d at 1421-22 (prisoner failed to show cause

                                  12   why prison official should not dismissed under Rule 4(m) because prisoner did not prove that he
Northern District of California
 United States District Court




                                  13   provided marshal with sufficient information to serve official).

                                  14          No later than twenty-eight (28) days from the date of this Order, Plaintiff must provide

                                  15   the Court with the full names and current addresses for Defendants MDF Pill Call Nursing Staff

                                  16   Nurses Sahara, Samaria, Vince, and Jennifer. Plaintiff should review the federal discovery rules,

                                  17   Rules 26-37 of the Federal Rules of Civil Procedure, for guidance about how to determine the

                                  18   current address of the aforementioned Defendants.

                                  19          If Plaintiff fails to provide the Court with the full names and current addresses of the

                                  20   aforementioned Defendants within the twenty-eight-day deadline, all claims against them will be

                                  21   dismissed without prejudice under Rule 4(m).

                                  22          IT IS SO ORDERED.

                                  23   Dated: November 19, 2018                      ______________________________________
                                                                                     YVONNE GONZALEZ ROGERS
                                  24                                                 United States District Court Judge
                                  25

                                  26
                                  27

                                  28
                                                                                         2
